 Case 1:20-cv-03550-RBJ Document 20 Filed 01/27/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 20–cv–03550-RBJ

DEBORAH LAUFER, an individual,

       Plaintiff,
v.

BOULDERADO HOTEL LTD., LLP,

        Defendant.
________________________________________________________________________________________________

DEFENDANT’S LETTER REQUESTING PERMISSION TO FILE MOTION TO DISMISS
________________________________________________________________________________

       Undersigned counsel has conferred with Plaintiff’s counsel pursuant to the Practice Standards

for this Courtroom and Plaintiff objects to the dismissal of the Complaint.

       Defendant Boulderado Hotel LTD., LLP (“Defendant”), by and through its counsel, Ruebel

& Quillen, LLC, submits the following Letter pursuant to the Practice Standards of this Courtroom

requesting permission to file a Motion to Dismiss the Complaint for lack of standing under

Fed.R.Civ.P. 12(b)(1) and for failure to state a claim under Fed.R.Civ.P. 12(b)(6).

       Defendant asserts there are good grounds for permitting a Motion to Dismiss to go forward,

and states as follows:

A.     The operative ADA regulation does not provide for compensatory or punitive damages.

       Under the statute and regulation, only injunctive relief and attorneys’ fees can be obtained in

these types of cases. The cost to businesses is to bring the websites [such as Expedia listings] into

compliance and paying attorneys’ fees of the “serial plaintiffs” - i.e, individuals who file multiple

lawsuits against similar businesses for the same alleged violations of the law. Many small business



                                                  1
 Case 1:20-cv-03550-RBJ Document 20 Filed 01/27/21 USDC Colorado Page 2 of 4




owners quickly realize that it is cheaper for them to pay the standard settlement demand rather than

defend against these lawsuits, despite the fact that the Plaintiff lacks standing to bring a viable claim.

       Plaintiff Deborah Laufer and her counsel have blanketed multiple states with nearly 600 of

these identical lawsuits against hotels claiming that the online booking information provided for each

hotel through third-party controlled websites was insufficient and in violation of a regulation for the

Americans with Disabilities Architectural Guidelines at 28 C.F.R. Section 36.302(e)(1)

(“Regulation”). No ‘injury in fact’ has been sustained, however. Plaintiff lacks standing under

Fed.R.Civ.P. 12(b)(1) for failing to meet any of the three elements of standing.

               (1)     Plaintiff has not alleged a concrete and particularized “injury in fact”
                       that is an actual or imminent threat of harm.

       Plaintiff’s allegation that she intends to take a roadtrip to Colorado after the pandemic and

stay at non-specific hotels throughout the state, does not constitute a “concrete and particularized”

injury in fact caused by this Defendant. “For an injury to be ‘particularized,’ it ‘must affect the

plaintiff in a personal and individual way.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016),

citing, Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 n.1 (1992). Speculative, “someday intentions”

do not support standing. Tandy v. City of Wichita, 380 F.3d 1277, 1283 (10th Cir. 2004).

       Plaintiff has sued 40 different hotels in Colorado. It is logically improbable and dubious that

Plaintiff will actually reserve rooms at all 40 of these hotels. Plaintiff has not telephoned these hotels

to request information about accessible rooms, Plaintiff has not found the actual website controlled

by the hotels to be non-compliant, nor does she allege that any physical aspects of these hotels are

non-compliant with the ADA. There is no connection alleged between Plaintiff and the hotel located

at 2115 13th St. in Boulder, Colorado that transforms the generalized harm of misinformation on a

third-party website into a particularized one. Griffin v. Dep’t of Labor Fed. Credit Union, 912 F.3d

649, 655 (4th Cir. 2019).


                                                    2
 Case 1:20-cv-03550-RBJ Document 20 Filed 01/27/21 USDC Colorado Page 3 of 4




       (2)     Plaintiff has not alleged a causal connection between the injury and the conduct
               complained of.

       Plaintiff has not specified any actual action of the Defendant that violated the ADA.

Defendant does not control the third-party travel booking websites. Standing requires that “the injury

has to be fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Lujan, 504 U.S. at 560-61. The

Regulation, by itself, does not create a substantive right to information on a website, nor does it

specifically require that certain information be made available online.

       (3)     Plaintiff has not demonstrated that it is likely that her injury will be redressed
               by a favorable decision.

       "To demonstrate redressability, a party must show that a favorable court judgment is likely

to relieve the party's injury." City of Hugo v. Nichols (Two Cases), 656 F.3d 1251, 1264 (10th Cir.

2011). An injunction against Defendant will not change the content of a website it does not author.

All that this Defendant can do is to request the third-party site maintain the accuracy of its listing.

       Plaintiff cannot show that she has suffered an injury in fact caused by this Defendant from

searching third-party travel booking websites. Plaintiff lacks standing to maintain this lawsuit.

       WHEREFORE, Defendant respectfully requests that the Court allow it to file a Motion to

Dismiss the Complaint, and for any further relief as the Court deems proper.

Dated this 27th of January 2021.


                                                        s/ Julia L. Morgenthau
                                                        Julia L. Morgenthau
                                                        RUEBEL & QUILLEN, LLC
                                                        8461 Turnpike Drive, Suite 206
                                                        Westminster, CO 80031
                                                        Telephone: (888) 989-1777
                                                        Facsimile: (303) 362-5724
                                                        Email: julia@rq-law.com
                                                        Attorneys for Defendant BOULDERADO
                                                        HOTEL LTD., LLP
                                                    3
 Case 1:20-cv-03550-RBJ Document 20 Filed 01/27/21 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE
The undersigned hereby certifies that, on this 27th day of January, 2021, a true and correct copy of
the foregoing DEFENDANT’S LETTER REQUESTING PERMISSION TO FILE MOTION TO
DISMISS was served via ECF on the following:


Suzette M. Marteny Moore
S. Moore Law, PLLC
2690 S. Combee Road
Lakeland, Florida 33803
Attorneys for Plaintiff

                                                            /s/ Susan Pensiero
                                                            Susan Pensiero, Paralegal for
                                                            Defendant BOULDERADO HOTEL
                                                            LTD., LLP




                                                  4
